DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present Office Action is made in response to the amendment filed on 10/26/2020. It is noted that in the amendment, applicant has made changes in the claims. Regarding to the claims, applicant has amended claims 1, 5 and 7, claim 4 and 6 is cancelled and claims 13-19 are newly added. As amended, pending claims are claims 1-3, 5 and 7-19.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tomasz J. Kaczmarski (Reg. No. 63938) on 02/26/2021.
The application has been amended as follows:
In the claims: 
-Cancel claim 14.
-Amended Claim 13 as follow:
“A method for controlling an assembly comprising multiple individual switchable electrochromic panes by setting a transmittance for each of the individual panes individually by a respective electrical actuation signal, comprising: at a control device, recording respective state wherein, in the case of the respective individual pane, a respective impedance value for at least two different operating states of the individual pane is recorded by the analyzer and, on the basis of a difference or a ratio of the impedance values, an aging value describing the state of aging is formed; and wherein, for the at least two operating states, the impedance value is measured by means of an AC voltage and one of the impedance values is measured at a frequency of the AC voltage of a period greater than a time constant of particles of an electrochromic suspension of the respective individual pane, and another of the impedance values is measured at a frequency of the AC voltage of a period less than the time constant of the particles.”
REASONS FOR ALLOWANCE
Claims 1-3, 5, 7-13, and 15-19 are allowed.
with respect to the allowable subject matter, none of the prior art either alone or in combination discloses or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Regarding claim 1, the prior art fails to teach a method for controlling an assembly wherein, in the case of the respective individual pane, a respective impedance value for at least two different operating states of the individual pane is recorded by the analyzer and, on the basis of a difference or a ratio of the impedance values, an aging value describing the state of aging is formed. Claims 2, 3, 5 and 7-12 are dependent on claim 1, and are therefore allowable. 
Regarding claim 13, the prior art fails to teach a method for controlling an assembly wherein, in the case of the respective individual pane, a respective impedance value for at least two different operating states of the individual pane is recorded by the analyzer and, on the basis of a difference or a ratio of the impedance values, an aging value describing the state of aging is formed; and wherein, for the at least two operating states, the impedance value is measured by means of an AC voltage and one of the impedance values is measured at a frequency of the AC voltage of a period greater than a time constant of particles of an electrochromic suspension of the respective individual pane, and another of the impedance values is measured at a frequency of the AC voltage of a period less than the time constant of the particles. Claims 15-19 are dependent on claim 13, and are therefore allowable. 





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ash et al. (US 2007/0285759), Letocart (US Patent No. 8,004,739), Chung (US 2014/0268285), Nagel et al. (US 2018/0143501), John et al. (WO-9816870), disclose relevant variable transmission window system, but fail to remedy the deficiencies of the prior art of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386.  The examiner can normally be reached on 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/EPHREM Z MEBRAHTU/Examiner, Art Unit 2872